DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the election filed September 29, 2022.

Election/Restrictions
Applicant’s election without traverse of claims 1-21 and 33-42 in the reply filed on September 29, 2022 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  LIGHT-EMITTING DEVICEINCLUDING METAL COMPLEX OF ALKALI METAL.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 15-17, 19, 21, 36, 38, 40 and 42 is/are rejected under 35 U.S.C. 103 as being obvious over Kawakami et al. (US 2018/0076304 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
In regard to claim 1, Kawakami et al. teach a light-emitting device 100 comprising:  an anode 101; a cathode 102; and an EL layer 103 between the anode 101 and the cathode 102, wherein the EL layer 103 includes a light-emitting layer 113 and an electron-transport layer 114, wherein the light-emitting layer 113 includes a light-emitting material, wherein the electron-transport layer 114 includes an organic compound having an electron- transport property and a metal complex of an alkali metal (See page 36, paragraph [0218]) (Figure 1A, pages 30-40, paragraphs [0155]-[0248]).
However, Kawakami et al. fail to teach wherein an ordinary refractive index of the organic compound having the electron-transport property in a peak wavelength of light emitted from the light-emitting material is greater than or equal to 1.50 and less than or equal to 1.75, and wherein an ordinary refractive index of the metal complex of the alkali metal in the peak wavelength of the light emitted from the light-emitting material is greater than or equal to 1.45 and less than or equal to 1.70.  
Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, burden is on Applicant to show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 
The light-emitting device structure of Kawakami et al. has the capability of producing the desired ordinary refractive index of the organic compound and an ordinary refractive index of the metal complex of the alkali metal.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the light-emitting device structure as taught by Kawakami et al. to be capable of producing the desired ordinary refractive indices of the above light-emitting device elements to provide extremely high response speeds (page 1, paragraph [0004]).
In regard to claims 2-3, 5-6 and 8-9, It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In regard to claim 4, Kawakami et al. teach a light-emitting device 100 comprising:  an anode 101; a cathode 102; and an EL layer 103 between the anode 101 and the cathode 102, wherein the EL layer 103 includes a light-emitting layer 113 and an electron-transport layer 114, wherein the electron-transport layer 114 includes an organic compound having an electron- transport property and a metal complex of an alkali metal (See page 36, paragraph [0218]) (Figure 1A, pages 30-40, paragraphs [0155]-[0248]). 
However, Kawakami et al. fail to teach wherein an ordinary refractive index of the organic compound having the electron-transport property with respect to light with any of wavelengths in the range of 455 nm to 465 nm is greater than or equal to 1.50 and less than or equal to 1.75, and wherein an ordinary refractive index of the metal complex of the alkali metal with respect to light with any of wavelengths in the range of 455 nm to 465 nm is greater than or equal to 1.45 and less than or equal to 1.70. 
Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, burden is on Applicant to show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  
The light-emitting device structure of Kawakami et al. has the capability of producing the desired ordinary refractive index of the organic compound and an ordinary refractive index of the metal complex of the alkali metal.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the light-emitting device structure as taught by Kawakami et al. to be capable of producing the desired ordinary refractive indices of the above light-emitting device elements to provide extremely high response speeds (page 1, paragraph [0004]).
In regard to claim 7, Kawakami et al. teach a light-emitting device 100 comprising:  an anode 101; a cathode 102; and an EL layer 103 between the anode 101 and the cathode 102, wherein the EL layer 103 includes a light-emitting layer 113 and an electron-transport layer 114, wherein the electron-transport layer 114 includes an organic compound having an electron- transport property and a metal complex of an alkali metal (See page 36, paragraph [0218]) (Figure 1A, pages 30-40, paragraphs [0155]-[0248]).  
However, Kawakami et al. fail to teach wherein an ordinary refractive index of the organic compound having the electron-transport property with respect to light with a wavelength of 633 nm is greater than or equal to 1.45 and less than or equal to 1.70, and wherein an ordinary refractive index of the metal complex of the alkali metal with respect to the light with the wavelength of 633 nm is greater than or equal to 1.40 and less than or equal to 1.65.  
Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, burden is on Applicant to show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  
The light-emitting device structure of Kawakami et al. has the capability of producing the desired ordinary refractive index of the organic compound and an ordinary refractive index of the metal complex of the alkali metal.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the light-emitting device structure as taught by Kawakami et al. to be capable of producing the desired ordinary refractive indices of the above light-emitting device elements to provide extremely high response speeds (page 1, paragraph [0004]).  
In regard to claims 15-17, Kawakami et al. teach the organic compound having the electron-transport property comprises a 1- electron deficient heteroaromatic ring skeleton (Figure 1A, pages 30-40, paragraphs [0155]-[0248]).
In regard to claims 19, 36 and 40, Kawakami et al. teach the metal complex comprising a ligand having an 8-quinolinolato structure (See page 36, paragraph [0213]) (Figure 1A, pages 30-40, paragraphs [0155]-[0248]).
In regard to claims 21, 38 and 42, Kawakami et al. teach the metal complex being a metal complex of lithium (See pages 35-36, paragraph [0218]) (Figure 1A, pages 30-40, paragraphs [0155]-[0248]).


Allowable Subject Matter
Claims 10, 13-14, 18, 20, 33-35, 37, 39 and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 11-12 are objected to as being dependent upon objected claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to light-emitting devices:
Liu et al. (US 8,969,856 B2)		Nakamura et al. (US 2009/0153972 A1)
Nakamura et al. (US 2010/0230667 A1)	Nakamura et al. (US 2011/0180308 A1)
Ohsawa et al. (US 2020/0343469 A1)	Ohsawa et al. (US 2021/0193943 A1)
Suzuki et al. (US 2017/0125703 A1)	Takeda et al. (US 2020/0216428 A1)
Watanabe et al. (US 2021/0384442 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845. The examiner can normally be reached Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



IMS
October 25, 2022
/IDA M SOWARD/Primary Examiner, Art Unit 2822